DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 15-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 7, 9, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benaroya (USP 4,572,403), and further in view of McLean et al. (USPGPUB 2014/0278510).
 	Regarding claim 1, Benaroya discloses an automated pill dispensing device comprising:
a base (12);
a lid (13) configured to mechanically engage with the base, the lid defining an aperture (21);
a carousel (16) configured to be arranged between the base and the lid when the base and the lid are mechanically engaged (see Figures 3-5),
the carousel (16) defining a plurality of bins (17) each having a size corresponding to that of the aperture (see Figure 2); 
the carousel (16)  defining a slot (71); 
the carousel having a zero position indicator (see Figure 1) with a size corresponding to that of the aperture (see Figures 3-4 and column 13 lines 35-37); and
a motor (76) affixed to the base and also coupled to a tooth (72), wherein the tooth is configured to mechanically engage with the slot of the carousel (see column 4 lines 30-31).
However, he does not disclose a medication dispensing system configured to indicate if a medication is dispensed. However, they do not disclose a medication dispensing 
	Regarding claim 2, Benaroya discloses the automated pill dispensing device of claim 1, further comprising a screen (32), wherein the lid comprises a second aperture (45) such that the screen is accessible when the lid is mechanically engaged with the base (see Figures 3-4). However, he does not disclose a touchscreen. McLean et al. disclose a touchscreen (see paragraph [0055]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device disclosed by Benaroya by including a touchscreen, as disclosed by McLean et al., for the purpose of providing a touchscreen as a communication interface (see paragraph [0055]).
	Regarding claim 3, Benaroya in view of McLean et al. disclose the automated pill dispensing device of claim 2. However, they do not disclose a device wherein the touchscreen is rectangular. Nevertheless, such a modification amounts to a design consideration of a well-known change in the shape of a prior art device. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device disclosed by Benaroya by including a touchscreen, as In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Regarding claim 4, Benaroya in view of McLean et al. disclose the automated pill dispensing device of claim 2. However, they do not disclose a device wherein the touchscreen is round. Nevertheless, such a modification amounts to a design consideration of a well-known change in the shape of a prior art device. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device disclosed by Benaroya by including a touchscreen, as disclosed by McLean et al., and furthermore to provide a device wherein the touchscreen is round because a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Regarding claim 7, Benaroya discloses the automated pill dispensing system of claim 1, further comprising a button (31) that is configured to be depressed when the lid is mechanically engaged with the base (see Figures 3-4).
D806380
	Regarding claim 9, Benaroya discloses the automated pill dispensing system of claim 1, further comprising a locking feature (see column 2 lines 25-27 and column 4 lines 3-18).
	Regarding claim 15, Benaroya discloses a method for determining compliance with a predetermined medication regimen, the method comprising: 
providing an automated pill dispensing system comprising: 
a base (12); 
a lid (13) configured to mechanically engage with the base, the lid defining an aperture; 
a carousel (16) configured to be arranged between the base and the lid when the base and the lid are mechanically engaged (see Figures 3-5), 
the carousel (16) defining a plurality of bins each having a size corresponding to that of the aperture (see Figure 2);
the carousel (16) defining a slot (71); and
the carousel having a zero position indicator (see Figure 1) with a size corresponding to that of the aperture (see Figures 3-4 and column 13 lines 35-37);
a motor (76) affixed to the base and also coupled to a tooth (72), wherein the tooth is configured to mechanically engage with the slot of the carousel (see column 4 lines 30-31); and
a screen (32), wherein the lid comprises a second aperture (45) such that the touchscreen is accessible when the lid is mechanically engaged with the base (see Figures 3-4)
However, he does not disclose:
a touchscreen;
providing a graphical user interface remote from the automated pill dispensing system; and 
displaying, at the graphical user interface, information indicative of whether a user has complied with the predetermined medication regimen.
McLean et al. disclose:
a touchscreen (see paragraph [0055]);
providing a graphical user interface (118 and/or 120) remote from the automated pill dispensing system (see Figure 1); and 
displaying, at the graphical user interface, information indicative of whether a user has complied with the predetermined medication regimen (see paragraphs [0057], [0059], and [0072]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device disclosed by Benaroya by including a the above noted components, as disclosed by McLean et al., for the purpose of providing a touchscreen as a communication interface (see paragraph [0055]) and providing alerts to a remote authorized user based on the dispensing of prescribed substances (see paragraph [0057]).
	Regarding claim 16, Benaroya in view of McLean et al. disclose the method of claim 15. Furthermore, McLean et al. disclose a method further comprising: sending an alert based on an event selected from the group consisting of: pills dispensed (see paragraph [0057]), pills missed, refill needed, and pills waiting to be taken (see paragraph [0059]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by Benaroya by including a method further comprising: sending an alert based on an event selected from the group consisting of: pills dispensed, pills missed, refill needed, and pills waiting 
	Regarding claim 17, Benaroya in view of McLean et al. disclose the method of claim 16. Furthermore, McLean et al. disclose a method wherein the alert is sent to a phone number (see paragraph [0059]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by Benaroya by including a method wherein the alert is sent to a phone number, as disclosed by McLean et al., for the purpose of providing a reminder alert (see paragraph [0057]).
	Regarding claim 18, Benaroya in view of McLean et al. disclose the method of claim 16. Furthermore, McLean et al. disclose a method wherein the alert is sent by email (see paragraph “laptop” in [0059]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by Benaroya by including a method wherein the alert is sent by email, as disclosed by McLean et al., for the purpose of providing a reminder alert (see paragraph [0057]).
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benaroya (USP 4,572,403) in view of McLean et al. (USPGPUB 2014/0278510) as applied to claim 1-4, 7, 9, and 15-18 above, and further in view of Godlewski (USPGPUB 2006/0102646).
	Regarding claim 5, Benaroya in view of McLean et al. disclose the automated pill dispensing device of claim 1. However, they do not disclose a device wherein the .
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benaroya (USP 4,572,403) in view of McLean et al. (USPGPUB 2014/0278510) as applied to claim 1-4, 7, 9, and 15-18 above, and further in view of Varis (USPGPUB 2003/0127463).
	Regarding claim 8, Benaroya in view of McLean et al. disclose the automated pill dispensing device of claim 7. However, they do not disclose a device wherein the button is coupled to the motor. Varis discloses a device wherein the button is coupled to the motor (see paragraph [0059]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device disclosed by Benaroya by including a device wherein the button is coupled to the motor, as disclosed by Varis, for the purpose of providing a motor activated by the a push button (see paragraph [0059]).

Allowable Subject Matter
Claims 10-14 are allowed.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



M.K.C.
9/11/2021
/MICHAEL COLLINS/Primary Examiner, Art Unit 3651